AMENDMENT TO SECURED PROMISSORY NOTE




This Amendment to Secured Promissory Note (the “Amendment”) is entered into this
___ day of February, 2009, between Organic To Go Food Corporation, a Delaware
corporation (the “Company”), and W.Health L.P., a limited partnership organized
under the laws of the Bahamas (the “Investor”).


Reference is hereby made to (i) that certain Secured Promissory Note in the
amount of $3,000,000 dated December 2, 2008, issued to the Investor pursuant to
that certain Note Purchase Agreement, dated as of November 18, 2008 (the
“Note”), and (ii) the Note Purchase Agreement by and between the Company and the
Investor dated as of February 11, 2009 (the “Purchase Agreement”).  Capitalized
terms used herein but not defined shall have the meanings attributed thereto in
the Purchase Agreement.


WHEREAS, as a condition to the Closing under the Purchase Agreement, the Company
and the Investor shall have amended the Note, such that the maturity date (the
“Maturity Date”) under the Note shall be extended to March 17, 2010.


NOW, THEREFORE, for the promises set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


1. Amendment to Note


With effect upon the Closing of the Purchase Agreement, the Note is amended as
follows:
 
In the opening paragraph of the Note, the Maturity Date shall be changed from
“June 2, 2009” to “March 17, 2010.”
 
2. Miscellaneous


(a) Entire Agreement and Amendments.  This Amendment constitutes the entire
agreement of the parties with respect to the subject matter hereof and neither
this Amendment nor any provision hereof may be waived, modified, amended or
terminated except by a written agreement signed by the Company and the
Investor.  To the extent any term or other provision of any other agreement or
instrument by which any party hereto is bound conflicts with this Amendment,
this Amendment shall have precedence over such conflicting term or provision.
 
(b) Governing Law.  This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof.
 
(c) Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Note to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 

  ORGANIC TO GO FOOD CORPORATION            
By:
       
Name: Jason Brown
     
Title: Chairman and Chief Executive Officer
         

 

 
W.HEALTH L.P.
           
By:
       
Dr. Gunnar Weikert
      Director, Inventages Whealth Management, Inc., as General Partner of
W.Health L.P.          

 

 
By:
        Dr. Dr. Wolfgang Reichenberger       Director, Inventages Whealth
Management, Inc., as General Partner of W.Health L.P.    

 
[Signature Page to Amendment to Secured Promissory Note dated 02 Dec 2008]
 

--------------------------------------------------------------------------------





